June 16, 2008 FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Reports Fiscal 2008 Year-End Results Reported earnings impacted by Company’s decision to implement LIFO inventory method Seneca Foods Corporation reported net sales for the fiscal year ended March 31, 2008 of $1,080,724,000 versus $1,024,853,000 for the prior year.The current year’s net earnings were $8,019,000 or $0.65 per diluted share, compared with $32,067,000 or $2.63 per diluted share, last year.These results reflect the Company’s decision to implement the LIFO (last-in, first-out) inventory valuation method effective December 30, 2007 (fourth quarter).The effect of this change was to reduce annual pre-tax earnings by $28,165,000 and net earnings by $18,307,000 million or $1.50 per share ($1.49 diluted) below that which would have been reported using the Company’s previous inventory method.The Company believes that in this period of significant inflation, the use of the LIFO method better matches current costs with current revenues.This change also results in cash savings of $9,858,000 by reducing the Company’s income taxes, based on statutory rates.If the Company had remained on the FIFO (first-in, first-out) inventory valuation method, the pre-tax results, less non-operating gains and losses, would have been an all time record of $42,644,000, up from $40,009,000 in the prior year. Prior year pre-tax results include other income of $4,933,000 which represents a net gain of $5,273,000 on the sale of five previously closed facilities and a non-cash loss of $340,000 on the disposal of property and equipment. For the quarter ended March 31, 2008, net sales totaled $235,642,000 versus $202,176,000 for the comparable period last year. The operating results for the prior year ended March 31, 2007 include eight months of activity related to the Signature Fruit Company, LLC acquisition completed in August, 2006.This activity resulted in net sales of approximately Seneca Foods Corporation is primarily a fruit and vegetable processing company with manufacturing facilities located throughout the United States.Its products are sold under the Libby’sÒ, Aunt Nellie’s Farm KitchenÒ, Stokely’sÒ, READÒ, and SenecaÒ labels as well as through the private label and industrial markets.In addition, under an alliance with General Mills Operations, Inc., a successor to the Pillsbury Company and a subsidiary of General Mills, Inc., Seneca produces canned and frozen vegetables, which are sold by General Mills Operations, Inc. under the
